

115 HR 5574 IH: Homeland Procurement Reform Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5574IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Mr. Taylor (for himself, Mr. Correa, Mr. Gaetz, Ms. Tenney, Mr. Mast, Mr. Bergman, Ms. Shea-Porter, and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo prohibit the use of funds appropriated or otherwise available to Department of Homeland Security
			 frontline operational components for the procurement of certain items that
			 do not meet specified criteria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Homeland Procurement Reform Act or the HOPR Act. 2.Requirements to buy certain items related to national security interests according to certain criteria; exceptions (a)RequirementIn order to ensure that certain components of the Department of Homeland Security procure certain critical equipment of the quality and innovation necessary to carry out effectively their security, enforcement, and investigative missions, except as provided in subsections (d) through (g), the Secretary of Homeland Security shall ensure that funds appropriated or otherwise available to the Department of Homeland Security frontline operational components described in subsection (b) are used for the procurement of an item described in subsection (c) only if the item meets the following criteria:
 (1)In the case of any unit or agency insignia included with the item, including any patch, badge, emblem, or other insignia, that is not produced, applied, or assembled in the United States, the supplier of the item must agree to—
 (A)store the item in a locked area; (B)report any pilferage or theft of the insignia occurring at any stage before delivery of the item to the Government; and
 (C)destroy any defective or unusable item with which the insignia is included in a manner established by the Secretary, and maintain records of such destruction that include the destruction date, a description of the item destroyed, the quantity of the item destroyed, and the method of destruction.
 (2)In the case of a uniform produced or assembled outside the United States, the uniform includes passive radio frequency identification (RFID), or any other such technologies that may be used for tracking and control of the uniform.
 (3)Each contractor and first-tier subcontractor for the item, including the end-item manufacturer— (A)is an entity registered with the System for Award Management administered by the General Services Administration; and
 (B)is in compliance with ISO 9001:2015 of the International Organization for Standardization. (b)Covered componentsA frontline operational component referred to in subsection (a) is any of the following:
 (1)U.S. Customs and Border Protection. (2)U.S. Immigration and Customs Enforcement.
 (3)The Transportation Security Administration. (4)The Coast Guard.
 (5)The Secret Service. (c)Covered itemsAn item referred to in subsection (a) is any of the following:
 (1)Body armor components intended to provide ballistic protection for an individual, consisting of one or more of the following:
 (A)Soft ballistic panels. (B)Hard ballistic plates.
 (C)Concealed armor carriers worn under the uniform. (D)External armor carriers worn over the uniform.
 (2)Helmets that provide ballistic protection and other head protection and components. (3)Protective eyewear.
 (4)Rain gear, cold weather gear, other environmental and flame-resistant clothing. (5)Footwear.
 (6)Uniforms. (7)Bags and packs.
 (8)Holsters and tactical pouches. (9)Patches, insignia, and embellishments.
 (10)Respiratory protective masks. (11)Chemical, biological, radiological, and nuclear protective gear.
 (12)Hearing protection equipment. (13)Any other critical safety item as determined appropriate by the Secretary of Homeland Security.
				(d)Maximum uniform allowance for certain personnel
 (1)In generalExcept as provided in paragraph (2)— (A)the maximum uniform allowance set forth in section 591.103 of title 5, Code of Federal Regulations, shall not apply to an agent of any frontline operational components described in subsection (b); and
 (B)notwithstanding section of 504 of the Department of Homeland Security Appropriations Act, 2004 (6 U.S.C. 453a), the maximum uniform allowance for an agent of such a component shall be $1,200.
 (2)First year of employmentFor the first year of employment of an individual as an agent of any frontline operational component described in subsection (b), the Secretary may establish a maximum uniform allowance that is not more than $800 greater than the amount set forth in paragraph (1)(B).
 (e)Availability exceptionSubsection (a) does not apply to the extent that the Secretary of Homeland Security determines that satisfactory quality and sufficient quantity of any item described in subsection (c) cannot be procured as and when needed at United States market prices.
 (f)Exception for certain procurementsSubsection (a) does not apply to the following: (1)Any procurements by a vessel in foreign waters.
 (2)Any procurement in response to a situation covered by a presidential disaster declaration. (g)Geographic coverageIn this section, the term United States includes the territories and possessions of the United States.
 (h)Notification required within 7 days after contract award if certain exceptions appliedNot later than 7 days after the date of the award of contract for the procurement of an item described in subsection (c) for which an exception set forth in subsection (e) or (f) is applied, the Secretary of Homeland Security shall publish notification of such application the internet site maintained by the General Services Administration known as FedBizOps.gov (or any successor site).
			(i)Training during fiscal year 2019
 (1)In generalThe Secretary of Homeland Security shall ensure that each member of the acquisition workforce of the Department of Homeland Security who participates personally and substantially in the acquisition of items described in subsection (c) on a regular basis receives training in fiscal year 2019 on the requirements of this section and the regulations implementing this section.
 (2)Inclusion of information in new training programsThe Secretary shall ensure that any training program for such acquisition workforce developed or implemented after the date of the enactment of this Act includes comprehensive information on the requirements of this section.
 (j)Consistency with international agreementsThis section shall be applied in a manner consistent with United States obligations under international agreements.
 (k)Effective dateThis section applies with respect to contracts entered into by the Department of Homeland Security or any of its component agencies on or after October 1, 2018.
			